Citation Nr: 0634934	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a left ankle 
disability (post-operative residuals of a left ankle 
fracture), now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The veteran served on active duty from July 1977 to April 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision.  The veteran testified 
before the Board in March 2005.  In June 2005, the Board 
remanded the claim.


FINDING OF FACT

The service-connected left ankle disability is manifested by 
impairment that is functionally equivalent to "marked" 
limitation of motion; the joint is not ankylosed.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a left ankle 
disability (post-operative residuals of a left ankle 
fracture) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270, 5271 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher evaluation for his service-
connected left ankle disability.  He complains that the ankle 
is stiff and painful, that it swells, and that it feels numb 
at times.  He says that the condition interferes with 
activities such as climbing ladders, and walking or standing 
for prolonged periods.  He also reports that the condition 
becomes more painful with repetitive motion and changes in 
the weather.

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
requirements apply generally to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability).    

The RO sent correspondence in April 2002, June 2005, and May 
2006; a rating decision in May 2002; and a statement of the 
case in February 2003.  The April 2002 letter pre-dated the 
RO's initial adjudication in May 2002 and discussed the types 
of evidence needed and the responsibilities for securing that 
evidence.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication in May 2002, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (an August 2006 supplemental 
statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  At the March 2005 Board hearing, the veteran 
reported that a private physician had treated him for his 
left ankle disability.  He was invited to submit evidence of 
that treatment, and the record was held open for a period of 
30 days.  However, no records were received within that time 
frame.  Moreover, no records or authorization forms were 
received in response to a June 2005 letter.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (duty to assist is not a 
"one-way street").  VA has also examined the veteran.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits.

Service connection and a 10 percent rating have been in 
effect for post-operative fracture of the left ankle with 
limitation of motion since April 1978.  The veteran seeks an 
increased rating.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  If two 
evaluations are potentially applicable, the higher evaluation 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).  Since the issues here are entitlement to increased 
ratings, the present disability levels are the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Past medical reports do not have precedence over current 
findings, but the Board considers the medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Powell 
v. West, 13 Vet. App. 31, 35 (1999); Francisco, supra.

A 10 percent rating is warranted for "moderate" limitation 
of motion, and a 20 percent rating is warranted if the 
limitation of motion is "marked."  38 C.F.R. § 4.71a, DC 
5271.  A rating in excess of 20 percent is warranted only if 
the joint is ankylosed.   38 C.F.R. § 4.71a, DC 5270; see 
Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily "the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (2006).  "Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
Ibid.  

Further, with regard to disorders of the joints, "the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes."  38 C.F.R. 
§ 4.45 (2006).   To that end, when rating disabilities of the 
joints, inquiry will be directed to considerations such as 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease, or injury 
of peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination or impaired ability to 
execute skilled movements smoothly; or pain on motion, 
swelling, deformity or atrophy of disuse.  Ibid.  Instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Ibid.; see also 38 C.F.R. § 4.59 (2006) ("The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of 
disability").

When pertinent diagnostic criteria provide for rating a 
disability on the basis of loss of range of motion, 
determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the present case, the evidence shows that the veteran 
fractured his left ankle in service in September 1977 and 
that it was surgically repaired.  In March 1978, a Physical 
Evaluation Board found that the veteran lacked full range of 
motion in the ankle and that he was unfit for further 
service.  Consequently, he was discharged from service in 
April 1978.  

On VA examination in April 2002, the veteran reported that 
his left ankle had become more symptomatic in the preceding 
eight or nine months.  He complained of "a lot" of pain and 
stiffness in the ankle, as well as occasional swelling, and 
indicated that he experienced a feeling of numbness as well.  
On examination, it was noted that he had a mild left-sided 
limp.  There was minimal swelling about the ankle, and 
tenderness along the front and medial side.  Range of motion 
testing revealed that he had extension to 10 degrees, with 
complaint of pain, and flexion to 20 degrees, with complaint 
of pain anteriorly.  He had inversion to 15 degrees and 
eversion to 5 degrees.  Power against resistance was noted to 
be moderate, with complaints of pain.  X-rays revealed early 
arthritis of the ankle, evidence of a healed fracture of the 
distal fibula with some spur formation, and a degree of 
avascular necrosis of the talus in the distal aspect.

On VA examination in July 2006, the veteran reported that his 
condition was getting worse.   He complained of recurrent 
swelling of the left ankle with extra activity.  He also 
complained of a constant, dull, and nagging-type pain in the 
ankle, with an intensity of 6 or 7 on a scale of 10.  He 
indicated that repetitive motion increased his pain, and 
resulted in additional limitation of motion.  On examination, 
he walked with a mild limp favoring his left ankle.  There 
was minor swelling on the medial side of the ankle, and 
tenderness was also noted medially.  Movements were painful, 
with crepitus.  Range of motion testing revealed that he had 
extension to 10 degrees, with complaint of pain at the end of 
motion, and flexion to 20 degrees, with complaint of pain at 
the end of motion, mainly on the medial side.  He had 
inversion to 15 degrees and eversion to 5 degrees; both with 
complaint of pain.  (It was noted that normal extension was 
from 0 to 20 degrees, that normal flexion was 0 to 45 
degrees, and that normal inversion and eversion were 0 to 25 
and 0 to 10 degrees, respectively.)  Power was noted to be 
"adequate," measuring 4/5.  It was noted that repetitive 
motion caused pain with additional loss of 5 degrees of 
inversion and 10 degrees of flexion.  X-rays revealed an old 
healed fracture of the distal fibula with calcification of 
the interosseous ligament, and mild degenerative changes in 
the lateral side.  The examiner opined that the veteran's 
left ankle disability was "moderate," and stated that the 
"[e]ffect of left ankle disability on daily occupational 
activities is mild to moderate."

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
evidence supports the assignment of a higher, 20 percent 
rating for the veteran's service-connected left ankle 
disability.  The Board is very mindful of a VA examiner's 
description on the recent July 2006 examination of the left 
ankle disability as only "moderate."  The examiner also 
specified that the effect of the disability on the veteran's 
daily occupational activities is "mild to moderate."  
However, the April 2002 and July 2006 examinations both 
indicate that when motion is tested on a non-repetitive 
basis, the veteran is able to extend and evert his ankle to 
only 50 percent of normal; that he is able to flex his ankle 
to less than 45 percent of normal; and that he is able to 
invert his ankle to only about 60 percent of normal.  
Further, the July 2006 report indicates that when the joint 
is used repetitively, flexion is reduced to less than 25 
percent of normal, and inversion is reduced to only 40 
percent of normal.  Given those findings, and the fact that 
the veteran also suffers from objective manifestations such 
as limping, recurrent swelling on extra activity, tenderness, 
and reduced power, and subjective complaints of stiffness, 
the Board concludes that the left ankle disability results in 
an overall impairment that is functionally equivalent to 
"marked" limitation of motion.  At the very least, the 
evidence gives rise to a reasonable doubt on the disability 
issue.  38 C.F.R. § 4.3 (2006).  Accordingly, a 20 percent 
rating is granted under Diagnostic Code 5271.

However, the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 20 percent.  As 
noted previously, 20 percent is the maximum rating assignable 
under DC 5271.  The evidence of record clearly shows that the 
veteran has motion in his left ankle, and that it is not 
ankylosed.  See Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure").  Therefore, there is no basis for the 
assignment of a higher rating under DC 5270.  Nor is there 
any evidence that the veteran has undergone astragalectomy, 
or that he exhibits deformity due to malunion of the os 
calcis or astragalus, so as to warrant an evaluation under 
other diagnostic codes.  38 C.F.R. § 4.71a, DCs 5273, 5274 
(2006).  Also, the veteran testified in March 2005 that his 
left ankle did not produce disabling effects in the foot 
itself.  As his disability is not shown to be affecting the 
foot itself, there is basis for an evaluation under the 
diagnostic codes pertaining to that part of the anatomy.  
See, e.g., 38 C.F.R. § 4.71a, DCs 5276-5284.

The Board has also considered whether this case warrants 
referral to the appropriate VA officials for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1) (2006).  However, 
this case does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that renders application of the regular 
schedular standards impractical.  The record does not show 
that he has been recently hospitalized for problems with his 
left ankle, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

In sum, the Board concludes that a 20 percent rating, but no 
higher, is warranted for the service-connected left ankle 
disability.


ORDER

A 20 percent rating is granted for the left ankle disability.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


